Citation Nr: 1455023	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to his service connected depression.  

2.  Entitlement to service connection for headaches, to include as secondary to his service connected depression or his erectile dysfunction. 

3.  Entitlement to service connection for a sinus disability, to include as secondary to his service connected depression or his erectile dysfunction.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active military service from November 1985 to April 1986, from September 1989 to December 1989 and from September 1990 to April 1991.  

This case comes before the Board of Veterans Appeals (Board) from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction did not manifest in service and is not causally or etiologically related to service.  

2.  The Veteran's headaches did not manifest in service and is not causally or etiologically related to service.  

3.  The Veteran's sinus disability did not manifest in service and is not causally or etiologically related to service.  


CONCLUSION OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

3.  The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Erectile Dysfunction 

The Veteran asserts entitlement to service connection for erectile dysfunction, to include as due to the prescription he takes for his service connected depression.  After a careful review of the evidence of record, the Board has determined that service connection on a direct or secondary basis is not warranted.  

Even though the Veteran has only claimed, secondary service connection for his erectile dysfunction the Board will review the evidence of record to determine whether he is entitled to direct service connection.  The Veteran was examined in May 2010 and his diagnosis of erectile dysfunction was continued.  As such, the first element of service connection has been met.  Thus, the Board will now review the evidence of record to determine if there was an incident or injury in service that can be attributed to his current diagnosis.  A review of the Veteran's service treatment records does not reveal any complaints or diagnosis of erectile dysfunction in service.  The Veteran was medically discharged in 1992 for a right knee disability; as such, the Veteran did not undergo a medical examination upon separation.  However, on the Veteran's Report of Medical History completed in December 1992 he did not report any difficulties with gaining or maintaining an erection.  A review of the Veteran's post service treatment notes state that the Veteran first began complaining of erectile dysfunction in August 2004.  This is more than 12 years post discharge from service.  The remaining elements of service connection have not been met.  

There is no evidence of record supporting service connection on a direct basis.  The board will now review the evidence of record to determine whether service connection on a secondary basis is warranted.  The Veteran stated in his claim that he believes that he experiences erectile dysfunction from the medication prescribed to manage his service connected major depressive disorder.  

A review of the record shows that the Veteran was diagnosed with a major depressive disorder in May 2002.  In August 2002, that diagnosis was continued by a VA examiner.  In August 2004, the Veteran was evaluated by a VA examiner.  At this examination, the Veteran complained of decreased libido, and decreased energy during the day.  Further, the Veteran was not being followed in any mental health setting.  He was taking Sertraline daily, but that prescription was last filled in December 2003, more than 8 months prior to the examination.  

In August 2004, the Veteran visited his primary care physician at the VA and at this appointment the Veteran discusses his erectile difficulties with his physician.  He stated that he can achieve and erection but cannot maintain one.  He discussed Viagra at length and the Veteran agreed that he would like to try it.  At this time, he was doing well with his depression.  The physician counseled the Veteran on the side effects of taking this medication, to include the fact that it may cause headaches.  

In July 2007, the Veteran underwent a VA examination and he told the examiner that had been taking Sertraline for his depression "off and on" because he thought it made him gain weight.  He denied any history of inpatient psychiatric treatment.  He told the examiner that he was seen by one psychiatrist at the VA "but was never rescheduled" and has not seen any mental health providers since that initial visit.  

In March 2013, the Veteran was placed on Bupropion for his mood symptoms.  At this time, the Veteran was on 14 different medications to include Sildenafil Citrate (Viagra) as needed before sexual activity.  

In May 2010, the Veteran underwent a VA examination regarding is erectile dysfunction.  At the time of the examination, the Veteran did not appear to have renal dysfunction.  His urinary flow is described as having four to five voidings of the bladder with two of those occurring at night.  There was no dysuria and the urine stream was of good force.  Incontinence was not present.  He denied surgery on any part of the urinary tracts or urinary tract infection on a recurrent basis.  There was no evidence of renal colic or bladder stone.  There was no history of acute nephritis. He had no history of hospitalization for urinary tract disease.  There was no diagnosis of neoplasm of the urinary system.  At the time of this examination, the Veteran was not taking any prescribed medications for depression.  He was taking Vardenafil one-half tablet by mouth as needed for sex.  The Veteran also stated that he takes Wellbutrin (Bupropion) for his depression; however, there was no evidence that the he had received this medication since May 2008, at which time his last refill was September 2007 and the prescription expired one year from that date.  

At this examination, the Veteran complained of not being able to ejaculate with the use of Vardenafil.  He reported that he has mild erection without the medication, and only a minimal erection with the medication.  He described headaches and sinus problems for one or two days following the use of Vardenafil.  During the examination, the Veteran stated that he is convinced that psychological factors may be an issue.  Upon inspection, the penis was normal; the testes were normal; as well as, the epididymis and spermatic palpation.  There was no evidence of penile deformity.  The diagnosis was erectile dysfunction unlikely to be due to medication.  The Veteran told the examiner that the sole source of the medication for his service-connected major depressive disorder, Wellbutrin, is though the VA.  However, this prescription had not been filled for almost two years at the time of this examination; therefore, it is unlikely that his erectile dysfunction is due to the medication he was prescribed for his depression.  The examiner also stated in an addendum opinion from September 2014, that it was not at least as likely as not that the Veteran's prescription for Wellbutrin aggravated his erectile dysfunction beyond its natural progression.  The examiner supported his conclusion by stating that the Veteran initially complained of "episodes of sexual dysfunction" in March 2002, and at this time, he was not being treated for depression with any medications.  Further, there is no evidence, currently, that the Veteran has continued with his prescription for Wellbutrin since 2007-2008, he continues to take Vardenafil, and there has been no change in treatment modalities for his erectile dysfunction. 

On the Veteran's April 2011 VA-9 he claims that he is impotent.  He claims that he is always depressed when he attempts to have sex; any type of awkward movement causes him to lose his erection.  When he becomes depressed, he cannot have an erection.  He also states that he did stop taking Wellbutrin in 2008 because of the side effects of the medication.    

After a careful and sympathetic review of the evidence of record, service connection for erectile dysfunction on a secondary basis is not warranted.  There is no evidence of record that suggested that the Veteran's prescription for his depression caused or aggravated his currently diagnosed erectile dysfunction.  The Veteran clearly stated in his VA-9 that he stopped taking his prescription for his depression by 2008, and at an examination in July 2007, he told the examiner that he stopped taking it because he thought it made him gain weight.  The Veteran did not attribute his decision to discontinue Wellbutrin, at that time, to erectile dysfunction.  Further, the Veteran first began complaining of a decreased libido in August 2004, he was placed on Viagra.  However, prior to making that complaint regarding his erectile dysfunction, he was taking Sertraline for his depression, but he had discontinued that prescription in December 2003.  

The examiners in May 2010 and September 2014 stated that it was unlikely that the Veteran's prescription for Wellbutrin caused his erectile dysfunction for all the reasons stated above.  While the Board is sympathetic to the Veteran's condition, he is not competent to give an etiological opinion as to the cause of his erectile dysfunction.  There is no competent evidence of record other than the Veteran's own statements that link the Veteran's currently diagnosed erectile dysfunction to his service connected depression or his medication for such disability.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, this is not the case in this matter.  Here the Veteran is attempting to provide an etiological link regarding his erectile dysfunction and his prescribed medication for depression.  This etiological opinion is out of the Veteran's competent purview as a layperson.  While the Veteran may feel as though he is able to make a medical determination because he is living with the disabilities, he is not competent to render such a complicated medical opinion.  Thus, the Board finds that without evidence linking the Veteran's currently diagnosed erectile dysfunction to service or to one of his service connected disabilities, service connection is denied.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches and Sinus disability  

The Veteran has asserted entitlement to service connection for headaches and a sinus disability, to include as due to his due his medication for erectile dysfunction.  Specifically, the Veteran claims that he was prescribed medication for his service connected major depressive disorder that caused him to suffer from erectile dysfunction.  Then as a result of the medication for his erectile dysfunction, he has developed headaches and a sinus disability.  

Even though the Veteran has made his claim for these disabilities on a secondary basis, the Board will review whether the Veteran is entitled to service connection on a direct basis.    

The Veteran is able to diagnose headaches as a layperson as the symptoms are observable to a layperson.  As such, the first element of service connection has been met.  However, a review of the Veteran's service treatment records does not reveal any complaints or treatment for headaches or a sinus disability in service.  The Veteran completed a Report of Medical History in December 1992, this report states that the Veteran did not have or ever have frequent or severe headaches, dizziness or fainting spells; ear, nose or throat trouble, sinusitis, or hay fever.  A review of the Veteran's post service treatment records show that the Veteran complained of a sinus problem in March 2001 and he was diagnosed with sinusitis.  However, this diagnosis comes more than 9 years after separation from service.  Additionally, there are no complaints or treatment for headaches in the Veteran's post service treatment records.  As such, the Board finds there is no evidence of record to support a grant for direct service connection for headaches or a sinus disability.  

The Board will now turn to whether the Veteran is entitled to service connection on a secondary basis for his headaches and sinus disability.  

The Veteran contends that his headaches and sinus disability are due to the medication he takes for his erectile dysfunction.  However, as noted above, the Veteran had been denied service connection for erectile dysfunction on a direct and secondary basis.  

The Board has reviewed the Veteran's service treatment records to determine if there were any other avenues of entitlement to service connection for his sinus disability or headaches.  

A VA treatment note from February 2004 shows that the Veteran sought treatment for sinus problems and a sore throat.  A VA treatment note from January 2005 states that the Veteran had mitral valve prolapse and allergic rhinitis for a week related to a dental procedure.  At this time, he had clear rhinorrhea and postnasal drip that had not been alleviated by his Flinisolide prescription.  The impression at this time was allergic rhinitis.  The examiner told the Veteran to increase his dosage of Flinisolide and added pseudoephedrine to his treatment plan.  

The Veteran was afforded a VA examination in April 2010 for his sinus disability and headaches.  At this time, he gave a history of recurring, chronic nasal congestion, which he characterized as sinusitis.  At the examination, the Veteran was specific in stating that he is allergic to pollen, dust and certain types of carpet material.  In addition, to the environmental allergens he states that when he took the erectile dysfunction drug Levitra that he had significant nasal pressure and headaches that lasted for several days.  The Veteran also told the examiner that the headaches stared two years prior when he began Wellbutrin for depression.  He described the headaches as throbbing in nature with nausea and photophobia but no phonophobia.  The headaches primarily occur when the Veteran is stressed out, but can occur any time of day.  The Veteran claims that when he takes Levitra (Vardenefil) the headaches can last for three days.  

Upon examination the Veteran's x-rays revealed no evidence of sinusitis and his CT angiogram was normal.  The examiner diagnosed the Veteran had a severe chronic allergic vasomotor rhinitis that is as least as likely as not exacerbated by the medication Levitra.  Further, headaches are a common side effect of most medications.  Additionally, he stated that the Veteran was no longer on Wellbutrin so this could not be the cause of his headaches and he is only prescribed Vardenefil twice a month and as such, the examiner would expect headaches only twice a month.  Therefore, the examiner concluded, that given the frequency of his headaches it appears as least as likely as not that the Vardenefil is the cause of his headaches.  

As such, since the Veteran is not service connected for erectile dysfunction, service connection for headaches or a sinus disability as due to the prescribed medication for erectile dysfunction is not warranted.  Further, as the Veteran is no longer taking Wellbutrin and the examiner stated that this could not be the cause of his headaches.  

The Board has reviewed all the evidence including the Veteran's statements that he sincerely believes that his headaches and sinus disability are due to the medication he takes for his erectile dysfunction or his service connected depression.  However, there is no competent evidence of record to support this contention.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and the appeal is denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated March 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in May 2010 for his erectile dysfunction and in April 2010 for his sinus disability and headaches, which were adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated most recently by a September 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Service connection for erectile dysfunction is denied. 

Service connection for headaches is denied. 

Service connection for a sinus disability is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


